
	
		I
		111th CONGRESS
		1st Session
		H. R. 3384
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2009
			Mr. Baca introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To remove the testing provisions in the Elementary and
		  Secondary Education Act of 1965.
	
	
		1.Short titleThis Act may be cited as the
			 S.O.S. (Save Our Schools)
			 Act.
		2.Amendments to the
			 Elementary and Secondary Education Act of 1965Except as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or a repeal of, a provision, the amendment or repeal shall be
			 considered to be made to a provision of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 6301 et seq.).
		3.Elimination of
			 school improvement provisionsSection 1003 (20 U.S.C. 6303) is
			 repealed.
		4.Elimination of
			 testing provisions from State plansSection 1111(b) (20 U.S.C. 6311(b)) is
			 amended—
			(1)in paragraph
			 (1)—
				(A)by striking subparagraphs (A), (B), and
			 (D)(i)(II);
				(B)in subparagraph
			 (D)(i)—
					(i)by
			 redesignating subclause (III) as subclause (II); and
					(ii)by
			 inserting and at the end of subclause (I);
					(C)in subparagraph
			 (E) by striking subparagraphs (A), (B), and (C) and inserting
			 subparagraph (A); and
				(D)by redesignating
			 subparagraphs (C), (D), (E), and (F) as subparagraphs (A), (B), (C), and (D),
			 respectively;
				(2)by striking paragraphs (2), (3), (4), and
			 (10);
			(3)in paragraph
			 (8)—
				(A)in subparagraph
			 (A) by striking sections 1112(c)(1)(D), 1114(b), and 1115(c) and
			 inserting sections 1114(b) and 1115(c); and
				(B)in subparagraph
			 (C) by striking sections 1114(b)(1)(C) and 1115(c)(3) and
			 inserting sections 1114(b)(1)(A) and 1115(c)(1)(D);
				(4)in paragraph (9)
			 by striking that are identified under section 1116 and;
			 and
			(5)by redesignating paragraphs (5), (6), (7),
			 (8), and (9) as paragraphs (2), (3), (4), (5), and (6), respectively.
			5.Elimination of
			 testing provisions from local educational agency plansSection 1112 (20 U.S.C. 6312) is
			 amended—
			(1)by amending
			 subsection (b) to read as follows:
				
					(b)Plan
				provisionsIn order to help
				low-achieving children meet challenging achievement academic standards, each
				local educational agency plan shall include—
						(1)a description of high-quality student
				academic assessments, if any, that the local educational agency and schools
				served under this part will use to identify effectively students who may be at
				risk for reading failure or who are having difficulty reading, through the use
				of screening, diagnostic, and classroom-based instructional reading
				assessments, as defined under section 1208;
						(2)a description of the strategy the local
				educational agency will use to coordinate programs under this part with
				programs under title II to provide professional development for teachers and
				principals, and, if appropriate, pupil services personnel, administrators,
				parents and other staff, including local educational agency level staff in
				accordance with sections 1118 and 1119;
						(3)a description of how the local educational
				agency will coordinate and integrate services provided under this part with
				other educational services at the local educational agency or individual school
				level, such as—
							(A)Even Start, Head Start, Reading First,
				Early Reading First, and other preschool programs, including plans for the
				transition of participants in such programs to local elementary school
				programs; and
							(B)services for children with limited English
				proficiency, children with disabilities, migratory children, neglected or
				delinquent youth, Indian children served under part A of title VII, homeless
				children, and immigrant children in order to increase program effectiveness,
				eliminate duplication, and reduce fragmentation of the instructional
				program;
							(4)a description of the poverty criteria that
				will be used to select school attendance areas under section 1113;
						(5)a description of how teachers, in
				consultation with parents, administrators, and pupil services personnel, in
				targeted assistance schools under section 1115, will identify the eligible
				children most in need of services under this part;
						(6)a general
				description of the nature of the programs to be conducted by such agency's
				schools under sections 1114 and 1115 and, where appropriate, educational
				services outside such schools for children living in local institutions for
				neglected or delinquent children, and for neglected and delinquent children in
				community day school programs;
						(7)a description of
				how the local educational agency will ensure that migratory children and
				formerly migratory children who are eligible to receive services under this
				part are selected to receive such services on the same basis as other children
				who are selected to receive services under this part;
						(8)if appropriate, a
				description of how the local educational agency will use funds under this part
				to support preschool programs for children, particularly children participating
				in Early Reading First, or in a Head Start or Even Start program, which
				services may be provided directly by the local educational agency or through a
				subcontract with the local Head Start agency designated by the Secretary of
				Health and Human Services under section 641 of the Head Start Act, or an agency
				operating an Even Start program, an Early Reading First;
						(9)a description of how the local educational
				agency will meet the requirements of section 1119;
						(10)a description of
				the services the local educational agency will provide homeless children,
				including services provided with funds reserved under section
				1113(c)(3)(A);
						(11)a description of
				the strategy the local educational agency will use to implement effective
				parental involvement under section 1118; and
						(12)where
				appropriate, a description of how the local educational agency will use funds
				under this part to support after school (including before school and summer
				school) and school-year extension
				programs.
						.
			(2)in subsection (c)(1)—
				(A)by striking
			 subparagraphs (C), (D), (K), (M), (N), and (O); and
				(B)by redesignating
			 subparagraphs (E), (F), (G), (H), (I), (J), and (L) as subparagraphs (C), (D),
			 (E), (F), (G), (H), and (I), respectively.
				(3)in subsection (e), by amending paragraph
			 (2) to read as follows:
				
					(2)ApprovalThe State educational agency shall approve
				a local educational agency's plan only if the State educational agency
				determines that the local educational agency's plan meets the requirements of
				this
				section.
					.
			(4)in subsection (g)—
				(A)by striking
			 paragraph (4);
				(B)by redesignating
			 paragraph (5) as paragraph (4); and
				(C)by amending
			 paragraph (1) to read as follows:
					
						(1)NoticeEach local educational agency using funds
				under this part to provide a language instruction educational program as
				determined in part C of title III shall, not later than 30 days after the
				beginning of the school year, inform a parent or parents of a limited English
				proficient child identified for participation or participating in, such a
				program of—
							(A)the reasons for the identification of their
				child as limited English proficient and in need of placement in a language
				instruction educational program;
							(B)the child's level
				of English proficiency, how such level was assessed, and the status of the
				child's academic achievement;
							(C)the methods of
				instruction used in the program in which their child is, or will be
				participating, and the methods of instruction used in other available programs,
				including how such programs differ in content, instructional goals, and the use
				of English and a native language in instruction;
							(D)how the program in
				which their child is, or will be participating, will meet the educational
				strengths and needs of their child;
							(E)how such program
				will specifically help their child learn English, and meet age-appropriate
				academic achievement standards for grade promotion and graduation;
							(F)the specific exit
				requirements for the program, including the expected rate of transition from
				such program into classrooms that are not tailored for limited English
				proficient children, and the expected rate of graduation from secondary school
				for such program if funds under this part are used for children in secondary
				schools;
							(G)in the case of a
				child with a disability, how such program meets the objectives of the
				individualized education program of the child; and
							(H)information pertaining to parental rights
				that includes written guidance—
								(i)detailing—
									(I)the right that parents have to have their
				child immediately removed from such program upon their request; and
									(II)the options that
				parents have to decline to enroll their child in such program or to choose
				another program or method of instruction, if available; and
									(ii)assisting parents in selecting among
				various programs and methods of instruction, if more than one program or method
				is offered by the eligible
				entity.
								.
				6.Elimination of
			 testing provisions from schoolwide programsSection 1114(b) (20 U.S.C. 6314(b)) is
			 amended—
			(1)in paragraph (1)—
				(A)by striking
			 subparagraphs (A), (B), (H), and (I); and
				(B)by redesignating subparagraphs (C), (D),
			 (E), (F), (G), and (J) as subparagraphs (A), (B), (C), (D), (E), and (F),
			 respectively;
				(2)in paragraph (2)(A)—
				(A)by striking
			 or other technical assistance provider under section
			 1117;
				(B)by striking clause
			 (iv);
				(C)by inserting
			 and at the end of clause (ii); and
				(D)in clause (iii) by
			 striking ; and and inserting a period; and
				(3)in paragraph
			 (2)(B)(i)(I) by striking , after considering the recommendation of the
			 technical assistance providers under section 1117,.
			7.Elimination of
			 testing provisions from targeted assistance schoolsSection 1115(c) (20 U.S.C. 6315(c)) is
			 amended to read as follows:
			
				(c)Components of a
				Targeted Assistance School ProgramTo assist targeted assistance schools and
				local educational agencies to meet their responsibility to provide for all
				their students served under this part the opportunity to meet the State's
				challenging student academic achievement standards in subjects as determined by
				the State, each targeted assistance program under this section shall—
					(1)ensure that planning for students served
				under this part is incorporated into existing school planning;
					(2)use effective
				methods and instructional strategies that are based on scientifically based
				research that strengthens the core academic program of the school and
				that—
						(A)give primary
				consideration to providing extended learning time, such as an extended school
				year, before- and after-school, and summer programs and opportunities;
						(B)help provide an
				accelerated, high-quality curriculum, including applied learning; and
						(C)minimize removing
				children from the regular classroom during regular school hours for instruction
				provided under this part;
						(3)coordinate with
				and support the regular education program, which may include services to assist
				preschool children in the transition from early childhood programs such as Head
				Start, Even Start, Early Reading First or State-run preschool programs to
				elementary school programs;
					(4)provide
				instruction by highly qualified teachers;
					(5)in accordance with
				subsection (e)(3) and section 1119, provide opportunities for professional
				development with resources provided under this part, and, to the extent
				practicable, from other sources, for teachers, principals, and
				paraprofessionals, including, if appropriate, pupil services personnel,
				parents, and other staff, who work with participating children in programs
				under this section or in the regular education program;
					(6)provide strategies
				to increase parental involvement in accordance with section 1118, such as
				family literacy services; and
					(7)coordinate and
				integrate Federal, State, and local services and programs, including programs
				supported under this Act, violence prevention programs, nutrition programs,
				housing programs, Head Start, adult education, vocational and technical
				education, and job
				training.
					.
		8.Elimination of
			 academic assessment and local educational agency and school
			 improvementSection 1116 (20
			 U.S.C. 6316) is repealed.
		9.Elimination of
			 school support and recognitionSection 1117 (20 U.S.C. 6317) is
			 repealed.
		10.Conforming
			 amendments
			(a)State
			 plansSection 1111 (20 U.S.C.
			 6311) is amended—
				(1)in subsection
			 (c)—
					(A)in paragraph (3)
			 by striking the responsibilities of the State under sections 1116 and
			 1117, including carrying out;
					(B)in paragraph (4)
			 by striking , technical assistance under section 1117,;
			 and
					(C)in paragraph (6)
			 by striking , and will fulfill the State educational agency's
			 responsibilities regarding local educational agency improvement and school
			 improvement under section 1116, including such corrective actions as are
			 necessary;; and
					(2)in subsection
			 (h)—
					(A)in paragraph
			 (1)—
						(i)in
			 subparagraph (C)—
							(I)by striking
			 clauses (i), (ii), (iii), (iv), (vi), and (vii); and
							(II)by redesignating
			 clauses (v) and (viii) as clauses (i) and (ii), respectively; and
							(ii)in
			 subparagraph (D)(vii) by striking , consistent with subsection
			 (b)(2),;
						(B)in paragraph
			 (2)(B) by amending clause (i) to read as follows:
						
							(i)in the case of a local educational agency
				information that shows how students served by the local educational agency
				achieved on the statewide academic assessment compared to students in the State
				as a whole; and
							;
				and
					(C)in paragraph
			 (4)—
						(i)by
			 striking subparagraphs (A), (B), (C), and (E); and
						(ii)by redesignating subparagraphs (D), (F),
			 and (G) as subparagraphs (A), (B), and (C), respectively.
						(b)Eligible school
			 attendance areasSection 1113(c) (20 U.S.C. 6313(c)) is amended
			 by striking paragraph (4).
			(c)Parental
			 involvementSection 1118(a)(2)(A) (20 U.S.C. 1118(a)(2)(A)) is
			 amended by striking , and the process of school review and improvement
			 under section 1116.
			(d)Qualifications
			 for teachers and paraprofessionalsSection 1119(k) (20 U.S.C.
			 6319(k)) is amended by striking , except that this paragraph shall not
			 apply with respect to requirements under section 1116(c)(3).
			(e)Formula grants
			 to State educational agenciesSection 1202 (20 U.S.C. 6362) is
			 amended—
				(1)in subsection (c)—
					(A)by amending
			 paragraph (6) to read as follows:
						
							(6)Limitation to
				certain schoolsIn
				distributing subgrant funds under this subsection, an eligible local
				educational agency shall provide funds only to schools that both are among the
				schools served by that eligible local educational agency with the highest
				percentages or numbers of students in kindergarten through grade 3 reading
				below grade level, based on the most currently available data and have the
				highest percentages or numbers of children counted under section
				1124(c).
							.
					(B)in paragraph
			 (7)(A)—
						(i)by
			 striking clause (vi); and
						(ii)by
			 redesignating clause (vii) as clause (vi);
						(2)in subsection
			 (d)(5)(C)(ii)(IV) by striking , significantly increased the percentages
			 of students described in section 1111(b)(2)(C)(v)(II) who are reading at grade
			 level or above,; and
				(3)in subsection
			 (e)(1)(B) by striking , significantly increased the percentages of
			 students described in section 1111(b)(2)(C)(v)(II) who are reading at grade
			 level or above,.
				(f)Targeted
			 assistance grantsSection
			 1204(a) (20 U.S.C. 6364(a)) is amended to read as follows:
				
					(a)Eligibility
				Criteria for Awarding Targeted Assistance Grants to StatesBeginning with fiscal year 2004, from funds
				appropriated under section 1202(b)(1)(E), the Secretary shall make grants, on a
				competitive basis, to those State educational agencies that, for each of 2
				consecutive years, demonstrate that schools receiving funds under section 1202
				are improving the reading skills of students in grades 1, 2, and 3 based on
				screening, diagnostic, and classroom-based instructional reading
				assessments.
					.
			(g)DefinitionsSection
			 1208(1)(B) (20 U.S.C. 6368(1)(B)) is amended—
				(1)by striking clause
			 (ii);
				(2)by inserting
			 or at the end of clause (i); and
				(3)by redesignating
			 clause (iii) as clause (ii).
				(h)Coordination of
			 migrant education activitiesSection 1308(b)(2)(A)(ii) is amended
			 by striking , credit accrual, and results from State assessments
			 required under section 1111(b) and inserting , and credit
			 accrual.
			(i)EvaluationsSection 1501 (20 U.S.C. 6491) is
			 amended—
				(1)in subsection
			 (a)(2)—
					(A)by striking
			 subparagraphs (I) and (N); and
					(B)by redesignating
			 subparagraphs (J), (K), (L), (M), and (O) as subparagraphs (I), (J), (K), (L),
			 and (M), respectively; and
					(2)in subsection
			 (c)(2)—
					(A)by striking
			 subparagraph (E); and
					(B)by redesignating
			 subparagraph (F) as subparagraph (E).
					(j)State use of
			 fundsSection 1604(c) (20 U.S.C. 6514(c)) is amended to read as
			 follows:
				
					(c)PriorityA State educational agency, in awarding
				subgrants under this part, shall give priority to local educational agencies or
				consortia that demonstrate a commitment to assist schools with budget
				allocation, professional development, and other strategies necessary to ensure
				the comprehensive school reforms are properly implemented and are sustained in
				the
				future.
					.
			(k)Local
			 Applications and needs assessmentSection 2122(b)(3) (20 U.S.C. 6622(b)(3))
			 is amended—
				(1)by striking
			 subparagraph (C);
				(2)by inserting
			 or at the end of subparagraph (A); and
				(3)in subparagraph
			 (B), by striking ; or and inserting a period.
				(l)DefinitionsSection 2131 (20 U.S.C. 6631) is amended to
			 read as follows:
				
					2131.DefinitionIn this subpart, the term eligible
				partnership means an entity that—
						(1)shall include—
							(A)a private or State institution of higher
				education and the division of the institution that prepares teachers and
				principals;
							(B)a school of arts
				and sciences; and
							(C)a high-need local
				educational agency; and
							(2)may include another local educational
				agency, a public charter school, an elementary school or secondary school, an
				educational service agency, a nonprofit educational organization, another
				institution of higher education, a school of arts and sciences within such an
				institution, the division of such an institution that prepares teachers and
				principals, a nonprofit cultural organization, an entity carrying out a
				prekindergarten program, a teacher organization, a principal organization, or a
				business.
						.
			(m)Technical
			 assistance and accountabilitySection 2141(c) (20 U.S.C. 6641(c)) is
			 amended by striking , and has failed to make adequate yearly progress as
			 described under section 1111(b)(2)(B),.
			(n)DefinitionsSection 2403(3)(B) (20 U.S.C. 6753(3)(B))
			 is amended to read as follows:
				
					(B)has a substantial need for assistance in
				acquiring and using
				technology.
					.
			(o)Local
			 applicationsSection
			 2414(b)(3)(A) (20 U.S.C. 6764(b)(3)(A)) is amended by striking , or
			 schools identified under section 1116,.
			(p)PurposesSection
			 3102(8) (20 U.S.C. 6812(8)) is amended to read as follows:
				
					(8)to hold State educational agencies, local
				educational agencies, and schools accountable for increases in English
				proficiency and core academic content knowledge of limited English proficient
				children by requiring demonstrated improvements in the English proficiency of
				limited English proficient children each fiscal year;
				and
					.
			(q)Formula grants
			 to StatesSection
			 3111(c)(4)(B)(ii)(II) (20 U.S.C. 6821(c)(4)(B)(ii)(II)) is amended by striking
			 section 1111(b)(7) and inserting section
			 1111(b)(4).
			(r)State and
			 specially qualified agency plansSection 3113(b) (20 U.S.C. 6823(b)) is
			 amended—
				(1)in paragraphs
			 (3)(C) and (3)(D) by striking section 1111(b)(7) and inserting
			 section 1111(b)(4); and
				(2)in paragraph
			 (5)—
					(A)by striking
			 subparagraph (B);
					(B)by inserting
			 and at the end of subparagraph (A); and
					(C)by redesignating
			 subparagraph (C) as subparagraph (B).
					(s)Local
			 plansSection 3116(b)(3) (20
			 U.S.C. 6826(b)(3)) is amended—
				(1)by striking
			 subparagraph (B);
				(2)by inserting
			 and at the end of subparagraph (A); and
				(3)by redesignating
			 subparagraph (C) as subparagraph (B).
				(t)EvaluationsSection 3121 (20 U.S.C. 6841) is
			 amended—
				(1)in subsection (c)(1)—
					(A)by striking
			 subparagraph (D); and
					(B)by inserting
			 and at the end of subparagraph (B); and
					(2)in subsection (d)—
					(A)by striking
			 paragraph (2);
					(B)by inserting
			 and at the end of paragraph (1); and
					(C)by redesignating
			 paragraph (3) as paragraph (2).
					(u)Achievement
			 objectives and accountabilitySection 3122(a)(3) (20 U.S.C. 6842(a)(3))
			 is amended to read as follows:
				
					(3)ContentsSuch annual measurable achievement
				objectives shall include—
						(A)at a minimum, annual increases in the
				number or percentage of children making progress in learning English;
				and
						(B)at a minimum,
				annual increases in the number or percentage of children attaining English
				proficiency by the end of each school year, as determined by a valid and
				reliable assessment of English proficiency consistent with section
				1111(b)(4).
						.
			(v)Local
			 competitive grant programSection 4204(i)(1) (20 U.S.C.
			 7174(i)(1)) is amended to read as follows:
				
					(1)PriorityIn awarding grants under this part, a State
				educational agency shall give priority to applications submitted jointly by
				eligible entities consisting of not less than 1—
						(A)local educational agency receiving funds
				under part A of title I; and
						(B)community-based organization or other
				public or private
				entity.
						.
			(w)Local uses of
			 fundsSection 5131(a) (20 U.S.C. 7215(a)) is amended—
				(1)by striking
			 paragraphs (9) and (27); and
				(2)by redesignating paragraphs (10), (11),
			 (12), (13), (14), (15), (16), (17), (18), (19), (20), (21), (22), (23), (24),
			 (25) and (26) as paragraphs (9), (10), (11), (12), (13), (14), (15), (16),
			 (17), (18), (19), (20), (21), (22), (23), (24), and (25), respectively.
				(x)Local
			 applicationsSection 5133(b)(9) (20 U.S.C. 7215b(b)(9)) is
			 amended by striking section 5131(a)(23) and inserting
			 section 5131(a)(22).
			(y)EvaluationsSection
			 5246(b)(3) (20 U.S.C. 7225e(b)(3)) is amended by striking , particularly
			 students who move from schools identified under section 1116 to schools not so
			 identified,.
			(z)Grants for State
			 assessments and related activitiesSection 6111(2)(B) (20 U.S.C.
			 7301(2)(B)) is amended by striking section 1111(b)(7) and
			 inserting section 1111(b)(4).
			(aa)Grants for
			 enhanced assessment instrumentsSection 6112(a)(1) (20 U.S.C. 7301a(a)(1))
			 is amended by striking beyond the requirements for such assessments
			 described in section 1111(b)(3).
			(bb)FundingSection 6113(b)(1) (20 U.S.C. 7301b(b)(1))
			 is amended by striking that are equal to or less than the amount
			 described in section 1111(b)(3)(D).
			(cc)Transferability
			 of fundsSection 6123(b)(1)
			 (20 U.S.C. 7305b(b)(1)) is amended—
				(1)in subparagraph
			 (A), by striking (except a local educational agency identified for
			 improvement under section 1116(c) or subject to corrective action under section
			 1116(c)(9));
				(2)by striking
			 subparagraph (B); and
				(3)by redesignating
			 subparagraph (C) as subparagraph (B).
				(dd)State
			 flexibilitySection
			 6141(c)(1)(A) (20 U.S.C. 7315(c)(1)(A)) is amended to read as follows:
				
					(A)information demonstrating, to the
				satisfaction of the Secretary, that the grant of authority offers substantial
				promise of aligning State and local reforms and assisting the local educational
				agencies that enter into performance agreements with the State educational
				agency under paragraph (2) in making such adequate yearly
				progress;
					.
			(ee)Accountability
			 for adequate yearly progressSection 6161 (20 U.S.C. 7325) is amended to
			 read as follows:
				
					6161.Accountability
				for adequate yearly progressIn the case of a State educational agency
				that has a plan approved under subpart 1 of part A of title I after the date of
				enactment of the No Child Left Behind Act of 2001, and has a plan approved
				under subpart 1 of part A of title III of such Act after such date of
				enactment, the Secretary shall annually, starting with the beginning of the
				first school year following the first two school years for which such plans
				were implemented, review whether the State has met its annual measurable
				achievement objectives under section
				3122(a).
					.
			(ff)Peer
			 reviewSection 6162 (20
			 U.S.C. 7325a) is amended by striking on data from the State assessments
			 administered under section 1111(b)(3) and.
			(gg)Technical
			 assistanceSection 6163 (20
			 U.S.C. 7325b) is amended to read as follows:
				
					(a)Provision of
				assistanceBased on the
				reviews described in section 6161, the Secretary may provide technical
				assistance to a State that has failed to meet its annual measurable achievement
				objectives under section 3122(a) for 2 consecutive years. The Secretary shall
				provide such assistance not later than the beginning of the first school year
				that begins after such determination is made.
					(b)CharacteristicsThe technical assistance described in
				subsection (a) shall be valid, reliable and rigorous and meet the annual
				measurable achievement objectives under section
				3122(a).
					.
			(hh)Report to
			 CongressSection 6164 (20 U.S.C. 7325c) is amended—
				(1)by striking paragraph (1);
				(2)in paragraph (2),
			 by striking section 6161(2) and inserting section
			 6161; and
				(3)by redesignating
			 paragraphs (2), (3), and (4) as paragraphs (1), (2), and (3),
			 respectively.
				(ii)AccountabilitySection 6213 (20 U.S.C. 7345b) is
			 repealed.
			(jj)AccountabilitySection 6224 (20 U.S.C. 7351c) is amended
			 by striking subsections (d) and (e).
			(kk)DefinitionsSection 9101(25)(D) (20 U.S.C. 7801(25)(D))
			 is amended—
				(1)by striking clause
			 (i); and
				(2)by redesignating
			 clauses (ii) and (iii) as clauses (i) and (ii), respectively.
				(ll)Civil
			 rightsSection 9534(b) (20 U.S.C. 7914(b)) is amended by striking
			 section 1116 of title I and part B of title V, at the commencement of
			 the entity's participation in a grant under section 1116 of title I or
			 and inserting part B of title V, at the commencement of the entity's
			 participation in a grant under.
			11.Table of
			 contents amendmentsThe item
			 relating to sections 1003, 1116, 1117, and 6213 in the table of contents are
			 repealed.
		12.Effective
			 dateThis Act, and the
			 amendments made by this Act, shall take effect August 1, 2010.
		
